Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims overcomes the rejection made under 35 U.S.C. 112(a) in the Non-Final Office Action mailed on 06/17/2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 – 37 and 39-43  are rejected under 35 USC 103 as being unpatentable over Marks et al (US 2009/0274739 A1 on PTO-892 of 10/15/2020), hereinafter Marks, in view of  Tao et al (Tao et al. 2013 Art Thromb Vasc Bio 33:311-320 on PTO-892 of 10/15/2020), hereinafter Tao,  Gertler (US Patent No. 7,307,142 on PTO-892 of 10/15/2020) and Gertler (US Patent No. 8,969,292 on PTO-892 of 10/15/2020) as evidenced by Ben-Zvi et al (Ben Zvi, Danny, et al. Arteriosclerosis, Thrombosis, and Vascular Biology 34.suppl_1 (2014): A352-A352 on PTO-892 of 06/17/2021), hereinafter Ben-Zvi.  
Marks teaches a method of treating a vascular disease in a subject by administering a composition comprising a leptin inhibitor (see entire document, in particular, Para. 0007, Ln 5 – 8 
While several types of leptin inhibitors are envisioned, including leptin receptor antagonists (Para. 0010 and Para. 0055 - 0057), Marks does not specifically teach that the leptin receptor antagonist of the composition used in the treatment of a cardiovascular disorder is a modified mammalian leptin peptide. Further, Marks does not teach administration of leptin antagonists to specifically treat vascular medial degeneration and associated cardiovascular disorders. 
However, Tao teaches that leptin deployed at the peri-vascular space of the abdominal aorta induces local remodeling of the vessel wall media in mice, including vascular medial degeneration, and contributes to abdominal aortic aneurysm pathogenesis (Tao, see entire document, in particular, Abstract and Para. 1 under “Discussion”). Specifically, a leptin slow-release application (a gel or PGLA film containing leptin) and was administered at the peri-aortic space to simulate local leptin synthesis. The locally applied leptin promoted extracellular matrix degeneration and augmented abdominal aortic aneurysm diameter (see Supplementary Materials and Methods and Supplemental Figure II). Tao further suggests that local blocking of leptin would be therapeutically 
Gertler ‘142 teaches modified mammalian leptin peptides having SEQ ID NOs 3 – 10 of instant claim 25 in which at least two amino acid residues of the LDF1 hydrophobic binding site of wild-type human leptin are substituted with different amino acids to generate leptin antagonists (Col. 2, Ln. 13 – 23). Additionally, Gertler ‘242 further teaches modified mammalian leptin peptides having SEQ ID NOs 36 and 38 of instant claim 25 in which additional amino acid substitution of the aspartic acid at position D23 and/or threonine at position T12 increases binding affinity of the leptin peptides disclosed in the ‘142 patent (Col. 2, Ln. 1 – 16) such that they can be used to effectively treat various disorders, such as atherosclerosis (Col 1. Ln. 60-63). 
It would have been obvious to one of ordinary skill in the art to modify the methods of Marks to administer the modified mammalian leptin peptides disclosed by Gertler to treat vascular medial degeneration and associated cardiovascular disorders. One of ordinary skill in the art would have been motivated to do so because the modified mammalian leptin peptides are substantially non-immunogenic or less immunogenic than any non-modified molecule having the same biological activity when used in vivo (Gertler ‘142, Col. 1, Ln. 47 – 59); and the additional amino acid substitution of the aspartic acid at position D23 and/or threonine at position T12 promotes an increased affinity of the modified mammalian leptin peptide antagonists for their target receptor, . 

Response to Arguments
Applicant's arguments filed November 16th, 2021 have been fully considered but they are not persuasive. 
Applicant argues the Ben Zvi abstract, of which the present inventor is a co-author, was presented in a poster session of the ATVB 2014 conference, which took place in Toronto on May 1st to May 3rd 2014, less than a year before the priority date of the present application and is thus disqualified as prior art under 35 U.S.C. 102(b) in light of the inventor’s declaration submitted under rule 1.130(a). 
Applicant further argues that neither Marks nor Gertler teaches administration of leptin antagonists to treat medial degeneration in vascular tissue and associated disorders: Marks teaches compositions comprising an mTOR inhibitor, such as rapamycin, as the primary therapeutic agent in combination with a leptin inhibitor; methods; and medical devices useful for the treatment and 
Applicant further argues that Tao generally relates to the possibility that local inhibition of leptin activity in cardiovascular tissue may be more therapeutically advantageous that attempting to antagonists secondary systemic processes involved in the progression of the degenerative AAA process. However, Applicant asserts that Tao does not mention any means or compositions for testing or embodying such a possibility, let alone demonstrating the efficacy of such an approach. 
Therefore, Applicant contends that the examiner's conclusion of obviousness is based upon improper hindsight reasoning and an “obvious to try rationale”. 
	In response to applicant’s arguments that the Ben Zvi reference is disqualified as prior art under 35 U.S.C. 102(b), it should be noted that the Ben Zvi reference is not used as prior art but as an evidentiary reference to show that leptin promotes vascular medial degeneration in other vascular disorders including aortic valve stenosis and left ventricular remodeling.  Per MPEP 2124, in certain circumstances, references cited to show a universal fact need not be available as prior In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
As stated above in the 103 rejection, Marks teaches the administration of compositions comprising a leptin antagonist to treat a vascular disorder using a variety of intraluminal devices for local delivery of said compositions to the vascular wall; and Tao has shown that leptin promotes medial degeneration in abdominal aortic aneurysms and further suggests that local blocking of leptin can be used to more effectively treat aneurysms compared to antagonizing systemic processes. As further evidenced by Ben-Zvi, leptin promotes vascular medial degeneration in other vascular disorders including aortic valve stenosis and left ventricular remodeling. Per the language of the instant claims, these disorders are also associated with vascular medial degeneration, including medial degeneration in the ascending aorta. The leptin antagonists disclosed by Gertler 
It should be further noted that while an mTOR inhibitor such as rapamycin is the primary therapeutic agent in the compositions disclosed by Marks,  the term “comprising” recited in the methods of the instantly claimed invention is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Moreover, although Marks does not disclose a leptin antagonist as the preferred leptin inhibitor nor provide a working example for the use of a leptin antagonist in the treatment of a vascular disorder; per MPEP 2123,  a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments; and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Thus, Marks in view of Gertler and Tao as evidenced by Ben-Zvi reasonably teaches methods of treating vascular medial degeneration and associated cardiovascular disorders comprising administering a modified mammalian leptin peptide antagonist. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644